                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  In re:
                                                 Case No. 1:18-cv-00045-DCN
  TIMOTHY RESLER and
  KIMBERLY RESLER,                               MEMORANDUM DECISION AND
                                                 ORDER
           Debtors,

  TIMOTHY RESLER and KIMBERLY
  RESLER, husband and wife,

           Appellants,

           v.

  UNITED STATES TRUSTEE,

           Appellee.


                                  I. INTRODUCTION

       This matter comes before the Court on Debtor-Appellants Timothy Resler and

Kimberly Resler’s appeal from the United States Bankruptcy Court for the District of

Idaho. The appeal is fully briefed and ripe for the Court’s review. Having fully reviewed

the record herein, the Court finds the parties have adequately presented the facts and legal

arguments in the briefs and record. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court decides this appeal without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B). For the reasons set forth below, the Court hereby AFFIRMS the

bankruptcy court.


MEMORANDUM DECISION AND ORDER – 1
                                         II. BACKGROUND

        The general factual background underlying this dispute is set forth in the bankruptcy

court’s prior Decision and Order. Dkt. 16-2, at 49-55, 60-66. The Court incorporates that

background by reference here.1

        On April 6, 2015, Tim and Kimberly Resler (the “Reslers”) filed for chapter 7

bankruptcy in the District of Idaho. Case No. 15-00477-TLM.2 On December 21, 2015, the

United States Trustee (the “Trustee”) pursued an adversary proceeding seeking to deny the

Reslers a discharge. The complaint alleged, among other things, that the Reslers’

bankruptcy discharge should be denied: (1) under 11 U.S.C. § 727(a)(4) because they

knowingly and fraudulently made false oaths about their interests in a diamond ring valued

at about $46,000—which they had thrown into a lake behind their home— and a cabin in

High Valley, Idaho; and (2) under 11 U.S.C. § 727(a)(2) because they transferred or

concealed their interests in the ring and the cabin with intent to hinder, delay, or defraud

creditors and/or the bankruptcy trustee. A trial in the adversary case was held on June 6, 7,

and 8, 2017. The Parties submitted post-trial written closing arguments, after which the




1
  Only certain facts are relevant to the Court’s decision today. The Court will explain any such facts within
the context of its analysis of the Appeal itself. For general background, the Court points the reader to the
Bankruptcy decision cited above or the parties’ briefs. Dkt. 15, at 10-20; Dkt. 20, at 12-24.
2
  “A chapter 7 bankruptcy case does not involve the filing of a plan of repayment as in chapter 13. Instead,
the bankruptcy trustee gathers and sells the debtor’s nonexempt assets and uses the proceeds of such assets
to pay holders of claims (creditors) in accordance with the provisions of the Bankruptcy Code. Part of the
debtor’s property may be subject to liens and mortgages that pledge the property to other creditors. In
addition, the Bankruptcy Code will allow the debtor to keep certain ‘exempt’ property; but a trustee will
liquidate the debtor’s remaining assets.” U.S. Courts, Chapter 7—Bankruptcy Basics,
http://www.uscourts.gov/services-forms/bankruptcy/bankruptcy-basics/chapter-7-bankruptcy-basics.


MEMORANDUM DECISION AND ORDER – 2
bankruptcy court issued its written opinion and entered judgment denying the Reslers’

discharge. The Reslers now appeal the bankruptcy court’s judgment.

                                III. STANDARD OF REVIEW

       In an action for denial of discharge, the Court reviews the bankruptcy court’s

findings of fact for clear error; its selection of the applicable legal rules under 11 U.S.C. §

727 de novo; and the application of the facts to the rules requiring exercise of judgements

about values animating the rules de novo. In re Retz, 606 F.3d 1189, 1196 (9th Cir. 2010).

“Where there are two permissible views of the evidence, the [bankruptcy court]’s choice

between them cannot be clearly erroneous.” Anderson v. City of Bessemer City, N.C., 470

U.S. 564, 574 (1985). Additionally, the Court’s review of factual findings is particularly

deferential when those findings are based on judgments of witness credibility. Id. at 577.

                                       IV. ANALYSIS

       The Reslers raise several issues in their appeal. The vast majority of the findings the

Reslers claim to be in clear error are questions of fact. The Court only addresses these

insofar as they are relative to the actual claims raised by the Reslers. That said, there are

two main legal issues the Court must resolve. First, whether the bankruptcy court clearly

erred in denying the Reslers’ bankruptcy discharge under 11 U.S.C. § 727(a)(4) for

knowingly and fraudulently making false oaths in their bankruptcy case about a $46,000

diamond ring and a cabin. And second, whether the bankruptcy court clearly erred by

denying the discharge under 11 U.S.C. § 727(a)(2) for concealing the ring, transferring

their interests in the cabin, and concealing their retained interest in the cabin with the intent

to hinder, delay, or defraud.


MEMORANDUM DECISION AND ORDER – 3
   A. § 727(a)(2) Concealment of the Ring

       The Reslers claim that the facts do not support the bankruptcy court’s finding that

the Reslers concealed a diamond ring with intent to hinder, delay, or defraud the Trustee.

The Trustee’s § 727(a)(2) cause of action required the Court to determine whether (1) The

Reslers concealed the ring and (2) whether such concealment was done with actual intent

to hinder, delay, or defraud a creditor or the trustee. The Court finds that the facts do

support the bankruptcy court’s finding and will address each of the Resler’s relevant

arguments in turn.

       First, the Reslers claim that the bankruptcy court erred in finding that the Reslers

met with their personal bankruptcy counsel in Fall 2014. In their attempt to show an error,

the Reslers simply cite Tim Resler’s self-serving testimony offering an alternate

explanation— that Tim Resler was meeting with his counsel about corporate bankruptcy,

not personal bankruptcy. But a restatement of an alternate explanation already presented at

trial is insufficient to overturn a finding of fact. The bankruptcy court is entitled to discredit

Tim Resler’s alternate explanation and chose to do so. As already noted, the Court will not

disturb the bankruptcy court’s credibility determinations on appeal absent clear error. See

Anderson, 470 U.S. at 572; In re Taylor, 884 F.2d 478, 484 (9th Cir. 1989); Fed. R. Civ.

P. 56(a)(6). Upon review, the Court finds no clear error.

       The Reslers also claim the bankruptcy court erred in finding that there was

insufficient evidence establishing when the ring entered the lake. The Reslers say that the

Reslers’ testimony, as well as Kim Resler’s sister Paula’s testimony—in which she offered

a date on which the ring was thrown into the lake—was “ignored.” But the fact that the


MEMORANDUM DECISION AND ORDER – 4
bankruptcy court found that certain testimony was not conclusive or credible does not mean

that it was “ignored.” Here again, after reviewing the record, the Court finds no clear error.

       Furthermore, even if the bankruptcy court accepted Paula’s testimony as conclusive

evidence of when the ring was thrown into the lake, it does not have any bearing on whether

the Reslers deliberately lied about the ring when filling out their bankruptcy forms.

       Next, the Reslers assert the bankruptcy court erred in finding that the failure to list

the ring on their schedules was a conscious decision by the Reslers. They submit that Kim

Resler had forgotten about the ring and therefore could not have consciously decided to

not list it on the bankruptcy schedule. This testimony, however, is insufficient to show clear

error on the part of the bankruptcy court. The bankruptcy court addressed Kim’s testimony

about forgetting the ring in its decision. Dkt. 16-2, at 57-58. It simply did not believe this

testimony because (1) the ring had great monetary and sentimental value, and (2) the ring

was thrown into the lake in a dramatic fashion a little over one week prior to meeting with

their bankruptcy counsel. Id. The Court grants great deference to the bankruptcy court’s

factual findings based on testimonial evidence. See In re Pagnini, No. ADV 10-4393, 2012

WL 5489032, at *7 (B.A.P. 9th Cir. Nov. 13, 2012) (noting the “heightened deference

[reviewing courts] give the [lower] court’s decisions based on testimonial

evidence”).Accordingly, the Court finds no clear error in the bankruptcy court’s disbelief

of Kim Resler.

       Next, the Reslers argue the bankruptcy court erred in finding that the Reslers’ failure

to list the ring on their Statement of Financial Affairs (SOFA) was deliberate and

intentional. The bankruptcy court found that Kim Resler provided inconsistent testimony


MEMORANDUM DECISION AND ORDER – 5
as to why the Reslers did not list the ring on their SOFA. At first, she explained that their

failure to disclose was because the call of the question on the SOFA form did not apply to

the ring. The form asked whether the loss was the result of fire, theft, other casualty, or

gambling. Because the ring was not lost for any of those reasons, Kim Resler did not list it

on the form. Then later, she explained that the failure to list that particular ring was simply

inadvertent because she forgot about the ring. The bankruptcy court’s discrediting of

testimony based on inconsistencies is a central part of its function as a trial court. This

Court’s role is not to reconsider the credibility of the testimony and it refuses to do so.

Therefore, the Court finds no clear error in relation to the Resler’s failure to disclose the

ring on the SOFA.

       The Resler’s final argument in relation to the §727(a)(2) claim is that the bankruptcy

court erred in finding the Reslers purposefully and intentionally concealed the ring with

the intent to hinder, delay, or defraud the Trustee. They claim that the bankruptcy court

“failed to identify any facts or support” for their finding of concealment with intent to

hinder, delay, or defraud. That is simply not true. The bankruptcy court found that the

Reslers failed to disclose the ring on two different forms and that the Reslers continued to

conceal the ring “when specifically questioned by the Trustee” about it being listed on their

homeowner’s insurance policy. Dkt. 16-2, at 59. The bankruptcy court may permissibly

find that, absent a credible explanation for why the Reslers repeatedly failed to disclose,

the failure to disclose was convincing circumstantial evidence of an intent to hinder, delay,

or defraud the trustee. Therefore, the Court finds that there is no clear error.




MEMORANDUM DECISION AND ORDER – 6
   B. § 727(a)(4) False Oaths Claim Regarding the Ring

       The Reslers claim the facts do not support the Court’s finding that they fraudulently

made materially false oaths about the ring. In summary, the Reslers claim it was impossible

for them to have had the requisite fraudulent intent because they forgot about the ring

altogether. But, as addressed above, the Court already found this testimony lacked

credibility. This finding was based on the Reslers’ inconsistent testimony and a lack of

likelihood that such an expensive and sentimentally valued ring could be so quickly and

easily forgotten. The Court grants great deference to the Court’s factual findings, especially

when based on credibility of testimony. Anderson, 470 U.S. 564 at 577. Therefore, the

Court affirms the bankruptcy court’s finding in relation to the Trustee’s § 727(a)(4) claim

related to the ring.

   C. The Reslers’ Interest in the Cabin

       The Reslers also dispute the bankruptcy court’s denial of discharge based on the

Trustee’s § 727(a)(2) and § 727(a)(4) claim related to the Reslers’ cabin in High Valley

Idaho. The Reslers’ first argument is that the Trustee waived its § 727(a)(2) claim related

to the cabin because the Trustee failed to address it in closing argument. The Court,

however, finds there was no such waiver.

       The Reslers erroneously rely on Greater Los Angeles Council on Deafness v. Zolin,

812, F.2d 1103, 1115-1116 (9th Cir. 1987) to support their argument that the § 727(a)(2)

claim of transfer or concealment of an interest in the cabin was waived. In Zolin, a party

was found to have waived their constitutional claims because they (1) explicitly stated in




MEMORANDUM DECISION AND ORDER – 7
their closing argument that they would not pursue the constitutional claims and (2) the trial

record clearly showed that the plaintiffs did not rely on the claim. See Id.

       Here, there was no such explicit statement that the Trustee would not press the §

727(a)(2) claim. And the Court’s review of the record shows that substantial evidence

about the transfer and concealment of the Reslers’ interest in the cabin was presented at

trial. For example, the Trustee’s closing brief asserts elements of a § 727(a)(2) claim,

including a failure to disclose and an assertion that the Reslers had a “secret or beneficial

interest in the cabin.” Dkt. 16-2, at 126. The Trustee may not have specifically mentioned

a § 727(a)(2) claim in the closing argument brief, but the Trustee’s pursuit of the claim

throughout the trial shows that there was no waiver of the claim.

       The Court now moves to the merits of the Reslers’ arguments related to the cabin.

The Reslers submit that the facts do not support the bankruptcy court’s finding that the

Reslers transferred their property interest with intent to hinder or delay the Trustee under

§ 727(a)(2). The bankruptcy court noted that at trial it was undisputed that (1) the Reslers

had a knowledge of—at minimum—a lease interest in the cabin and (2) they failed to

disclose that interest or the transfer of that interest. Dkt. 16-2, at 62.

       The Reslers first assert that Tim Resler never technically “transferred” the interest

in the cabin to his son Jeff. The initial lease/purchase agreement for the cabin, signed in

April of 2014, was terminated, and the Reslers’ son Jeff signed an agreement with identical

terms for the same cabin the next month. According to the Reslers, the bankruptcy court

construed the term “transfer” too broadly when they determined that this was a transfer. In




MEMORANDUM DECISION AND ORDER – 8
order for a transfer to have taken place, argue the Reslers, Tim would have had to transfer

the originally signed lease to Jeff.

       Contrary to the Reslers characterization of the term “transfer,” however, the plain

language of the United States Bankruptcy Code defines a transfer as “each mode, direct or

indirect, of disposing of or parting with . . . an interest in property.” U.S.C. § 101(54)

(emphasis added). It is obvious that the Reslers’ actions fit this definition. They had an

interest in the cabin and they parted with it. The Court therefore finds that a transfer took

place. Thus, the only question left for the Trustee’s § 727(a)(2) claim is whether the Reslers

transferred their interest with intent to hinder, delay, or defraud the Trustee.

       As noted by the bankruptcy court, an email exchange between Tim and his attorney

shows that Tim contemplated an indirect transfer of that interest. In the email exchange,

Tim’s attorney “suggested Tim move forward with signing the lease/purchase agreement

for the cabin and that Jeff or a corporation could purchase the High Valley Cabin in the

future in order to “keep it under the radar,” referring to shielding the High Valley Cabin

from [the Reslers’] creditors. Tim responded “[y]ou are right on. Let [sic] write it up.” Dkt.

16-2, at 64.

       The Reslers argued at trial that this email exchange does not show that Tim wanted

to keep his interest in the cabin “under the radar.” Dkt. 9, at 258. Rather, argued the Reslers,

Tim was concerned with “refinancing the loan on the cabin in the event a judgement was

recorded against Valley County Property.” Id., Dkt. 15, at 37. While this understanding

may be plausible, Tim’s frame of mind in relation to the cabin is a question of fact. The

Court therefore reviews it for clear error. The bankruptcy court saw this email exchange as


MEMORANDUM DECISION AND ORDER – 9
sufficient evidence to find that the Reslers had the necessary intent. And, while the Reslers

offer an alternative explanation, the court sees no clear error in the bankruptcy court’s

disbelief of the alternative explanation. The Court thus finds no clear error in the

bankruptcy court’s finding and affirms that denial of discharge was proper under §

727(a)(2).

       The Reslers were also asked at their § 341 meeting of creditors about a check written

for a $111 purchase of a light for a cabin. There, they testified under oath that they were

confused about the check and were getting it shipped to a different cabin in California. Kim

Resler said, “I don’t know why I put cabin there either” and Tim Resler later responded

“[w]e only have one cabin, so,” and laughed. Dkt. 16-2, at 64-65. The bankruptcy court

found that this false testimony, along with their knowledge of and transfer of their lease

interest, supported their finding that the Reslers made false oaths knowingly and

fraudulently. The Court is not persuaded by the Resler’s explanations for their failure to

adequately respond to their bankruptcy inquiries. It thus finds no clear error in the

bankruptcy court’s finding that denial of discharge was proper under § 727(a)(4).

                                    V. CONCLUSION

       Following an exhaustive review of the record, the Court finds no clear error in any

of the factual findings of the bankruptcy court disputed by the Reslers. It also finds that the

Trustee did not waive the § 727(a)(2) claim in relation to the cabin.

       In sum, the Court finds that the bankruptcy court did not err in denying the Reslers’

discharge under 11 U.S.C. § 727(a)(4) for knowingly and fraudulently making false oaths

in their bankruptcy case about the ring and the cabin, and that the bankruptcy court did not


MEMORANDUM DECISION AND ORDER – 10
err in denying the discharge under 11 U.S.C. § 727(a)(2) for concealing the ring,

transferring their interests in the cabin, and concealing their retained interest in the cabin

with the intent to hinder, delay, or defraud. Accordingly, the Court therefore AFFIRMS

the bankruptcy court’s judgment.

                                        VI. ORDER

       IT IS HEREBY ORDERED:

   1. The Bankruptcy Court’s decision denying the Reslers’ discharge is AFFIRMED.


                                                  DATED: August 29, 2019


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 11
